Citation Nr: 0703280	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for throat cancer to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD) from January 20, 
1989 to January 30, 1994.

5.  Entitlement to a rating in excess of 30 percent for PTSD 
from January 31, 1994, to March 26, 1997, excluding period of 
temporary total rating.

6.  Entitlement to a rating in excess of 70 percent for PTSD 
from March 27, 1997, to March 25, 2003.


REPRESENTATION

Appellant represented by:	Mary A. Royle, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1971.  The veteran served in the Republic of Vietnam from 
July 17 to August 2, 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Hartford, Connecticut, and Winston-Salem, North 
Carolina, Regional Offices (ROs).  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the period from July 17 to August 2, 1969, for 
purposes of presumptive service connection.   

2.  The veteran does not have a current diagnosis of throat 
cancer nor is it otherwise established by the clinical 
record.  

3.  On examination entering service, facial and left axilla 
nevi were noted; the veteran underwent ameliorative 
procedures in which a nevus was excised from the face.  
Continuing skin pathology was not shown during service.

4.  There is a lack of competent medical evidence either in 
service and/or post service of any clinical finding or 
treatment of residual disability associated with the facial 
excision procedure or with the left axilla nevus. 

5.  There is no evidence of a pigmented mole on left upper 
back, nevus nummular plagues, nevus with nichenification, 
dysplastic nevus syndrome, hyperpigmented macula lesion, 
eczema, dark brown anterior beltline patch, or psoriasis, 
until many years after service and no competent evidence that 
the claimed conditions are related to military service, to 
include exposure to Agent Orange.

6.  The currently diagnosed hepatitis C was first manifested 
many years after service and is not causally related to 
service.  

7.  From January 20, 1989, to January 30, 1994, the veteran's 
psychiatric disorder was manifested primarily by symptoms 
that included irritability, anxiety and depression, without 
more than slight impairment in social functioning or 
industrial capability.

8.  From February 23, 1994, to March 26, 1997, the veteran's 
psychiatric disorder was manifested primarily by symptoms 
that included depressed mood, anxiety and sleep impairment; 
without more than definite impairment in social functioning 
or industrial capability.

9.  Beginning March 27, 1997, the veteran's psychiatric 
disorder was manifested by serious symptoms more nearly 
approximating total occupational impairment.  


CONCLUSIONS OF LAW

1.  Throat cancer was neither incurred nor aggravated in 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2006).

2.  A chronic skin disorder was neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2006).

3.  Hepatitis C was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

4.  From January 20, 1989, to January 30, 1994, the criteria 
for an initial disability evaluation in excess of 10 percent 
for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1996).

5.  From February 23, 1994, to March 26, 1997, the schedular 
criteria for a rating higher than 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1996).

6.  Beginning in March 27, 1997, the schedular criteria for a 
100 percent evaluation for PTSD had been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in October 2004 and March 2005.  The content of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In regard to claims involving entitlement to the assignment 
of a higher evaluation for PTSD and service connection for 
throat cancer and hepatitis C, although the notice was not 
sent until after the initial rating action denying the 
claims, the Board finds that any defect with respect to the 
timing of the required notice was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the March 2005 VCAA document sent 
to the veteran did not refer to requirements for a claim 
based on the assignment of higher evaluations, the Board 
finds that the statement of the case (SOC) and correspondence 
from the RO to the veteran, notified him of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence he was expected to provide.  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in November 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  VA examinations were provided to the veteran.     

The Board declines to obtain a medical nexus opinion with 
respect to the claims of entitlement to service connection 
for a skin disorder and throat cancer because there is no 
evidence demonstrating that any post service diagnosed skin 
disorder was first manifested in service, or competent 
medical evidence of a nexus.  Further there is no evidence of 
throat cancer.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of any mention of the 
post service diagnosed skin disorders in the service, medical 
records or any opinion as to whether these disorders were 
present in service would certainly be speculative.  Service 
connection may not be based on pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A (a) (2).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General laws and regulation pertaining to service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. 3.303(d).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection will be presumed for certain chronic 
diseases (e.g., cancer) which are manifest to a compensable 
degree within the year after qualifying active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (6) (iii).  In such circumstances, service 
connection may be granted on a presumptive basis for diseases 
listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a) (6) 
(ii).

Service connection for throat cancer

A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  However, the record does not support a 
conclusion that the veteran has throat cancer.  Without proof 
of current disability, service connection cannot be granted.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The service medical records do not show 
any complaints, findings or diagnoses regarding throat 
cancer. 

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the presence of 
throat cancer.  The record contains treatment and examination 
records dated as late as September 2006.  While VA clinical 
notes dated between 2002 and 2004 noted the presence of a 
right tonsillar pillar papilloma, there are no diagnoses 
regarding throat cancer.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection throat cancer.

In light of the absence of a diagnosis of throat cancer, the 
Board will not review his arguments regarding throat cancer 
and exposure to Agent Orange.   

Service connection for a skin disorder secondary to Agent 
Orange exposure

Regarding his claim for a skin disorder secondary to Agent 
Orange exposure, the records show that the veteran served in 
the Republic of Vietnam during the Vietnam era.  He had 
service in Vietnam for approximately 2 weeks, from July 17 to 
August 2, 1969.  He reports that he was exposed to Agent 
Orange during his service in Vietnam.  

The report of the December 1967 examination conducted prior 
to entrance noted scars on the left infra orbital area as 
well as nevi on the right cheek and left axilla.  The record 
also contains post service VA diagnoses that include hair 
bearing pigmented mole on left upper back ( June 1991); nevus 
nummular plagues on the legs and arms (April 1997); nevus 
with nichenification above pubic hair (December 1997); ?? 
dysplastic nevus syndrome (May 1998); lesion hyperpigmented 
macula (November 1998); eczema on right patella and dark 
brown patch near anterior beltline (April 1999); and, 
psoriasis (June 2000).  

Significantly, however, the skin disorders listed above are 
not on the list of the presumptive diseases as referred to 
above.  Accordingly, the Board concludes that the claim for 
service connection may not be granted via the Agent Orange 
presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  Therefore, the Board will review the skin disorders 
on a direct basis.

Service connection for facial and left axilla nevus on a 
direct basis

As noted, December 1967 examination conducted prior to 
entrance noted nevi on the right cheek and left axilla.  The 
clinical notes also shows that in October 1970, the veteran 
complained of diarrhea and small pimples all over his body.  
No diagnosis was reported and no other similar findings are 
ever recorded.

Concerning the left axilla, the service medical records do 
not show any complaints or treatment, regarding the left 
axilla nevus.  Moreover, there are no post service medical 
records showing any disability associated with the left 
axilla nevus.  

The service medical records relate that in October 1968, a 
pigmented nevus on the face was removed by 
electrodessification.  Here, the facial nevus, was removed 
and no longer exists.  Furthermore, there is no medical 
evidence either in service or post service of any residual or 
increased disability associated with the facial excision 
site.  Neither the veteran nor his representative has alluded 
to or identified any such evidence.  Likewise, service 
connection is not warranted for the usual effects of an 
ameliorative procedure, as the noted excision was in this 
case, unless the "disease or injury," (i.e., the facial 
nevus) was otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b) (1).  As noted above, the facial nevus was removed 
and no longer exists. Accordingly, although the veteran 
underwent removal of the facial nevus in service, the Board 
does not find that the ameliorative measures taken during 
service represent aggravation.

Therefore, the preponderance of the evidence is against 
service connection for either a facial or left axilla nevus.   

Service connection for a skin disorder other than facial and 
left axilla nevi on a direct basis

Concerning the remaining diagnosed skin disorders, although 
there is evidence of current diagnoses of pigmented mole on 
the left upper back, nevus nummular plagues, nevus with 
nichenification, dysplastic nevus syndrome, hyperpigmented 
macula lesion, eczema, dark brown anterior beltline patch, 
and psoriasis, of record, the veteran's service medical 
records are negative for complaints, treatment, or diagnoses 
referable to these skin disorders.  

Further, the Board finds it significant that the currently 
diagnosed skin disorders are not shown to be located on the 
face or left axilla.  Neither has it been shown that they are 
otherwise medically related to the facial and left axilla 
nevi.  Furthermore, the current skin disorders were first 
diagnosed many years after service discharge.  The first post 
service diagnosis of a skin disorder (mole on the left upper 
back) was in 1991, approximately 20 years after service 
discharge.  This is significant in that there was an extended 
period of time between service discharge and a post service 
diagnosis of a skin disorder other than those noted during 
service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Moreover, there is no competent medical opinion that such 
skin disorders began or are otherwise related to a disease or 
injury during service.  Post-service medical records are 
negative for any reference to service as a cause of the 
veteran's current skin complaints.  Rather, the evidence of a 
nexus or link between active duty service and a skin disorder 
is limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a skin disorder.  

Entitlement to service connection for hepatitis C

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, the VA and private diagnoses regarding hepatitis 
C satisfy this element.  

With respect to evidence of an inservice injury, the veteran 
contends that he contracted hepatitis C either when he 
received a tattoo during service, when he shared razors, or 
when he handled dead bodies without the benefit of gloves.  
The Board notes that he June 1971 discharge examination show 
that he had a "rabbit" tattoo on his right arm, which was 
not noted on enlistment.  The veteran's statements, however, 
are not competent evidence as to the etiology of his current 
disability.  Lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or medical 
causation.   Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Service medical records do not contain any evidence of 
complaints, findings, treatment or diagnosis of hepatitis C.  
Inservice serology tests conducted in June 1970 and February 
1971 were non-reactive.  In fact, the earliest objective 
evidence documenting hepatitis C is in 1996, approximately 25 
years after service discharge, when 1997 VA outpatient 
records denote that the veteran reported a 1996 diagnosis of 
hepatitis C.  As referred to above, such a pronounced lapse 
of time between the alleged onset of a disability and its 
initial manifestations is a factor for consideration in 
deciding a service connection claim.  

In regard to the third element of Hickson, a medical nexus, 
the record contains a September 2003 QTC examination report 
and opinion regarding the etiology of hepatitis C.  The 
physician noted the risk factors listed by the veteran for 
contracting hepatic C which included inservice inoculation by 
vaccination gun, intravenous drug use, shared razors, and 
handling dead bodies.  It was also reported that the veteran 
reported a history of intravenous drug use, but indicated 
that he lived with a medic and used clean needles.  This 
physician indicated that if the veteran was completely honest 
that it was a low probability that he contracted hepatitis C 
from this source.  The examiner concluded that there was a 
low probability that he contracted hepatitis C from shared 
razors or vaccination gun.  The examiner found it just as 
likely as not that the veteran contracted hepatitis C from 
either the handling of dead bodies (although there was no 
direct evidence that he handled dead bodies); or intravenous 
drug use; or from receiving a tattoo.  

While the physician indicated the possibility that the 
veteran contracted disease from handling dead bodies or 
receiving the inservice tattoo, the Board finds the 
statements in this regard, too tenuous a basis on which to 
grant service connection, especially, in light of the overall 
record.  This statement is based on the appellant's own 
history, as there is no objective medical evidence to verify 
that the appellant contracted hepatitis C during military 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).   

The Board notes that there is no objective evidence of record 
to support the veteran's contention that he handled dead 
bodies during his short period of Vietnam service.  In regard 
to the tattoo, while there is evidence of an inservice tattoo 
there is no evidence that he contracted hepatitis C as a 
result of this procedure.  The June 1971 separation 
examination does not show any evidence of a hepatic disorder.  
Moreover, post service medical records relate the veteran 
attained other tattoos subsequent to service discharge.  A 
March 1997 shows that the veteran had a tattoo of a Harley 
Davidson motorcycle on the right arm.  More importantly, VA 
medical records disclose that as late as December 1994 his 
serum chemistry and liver profiles were within normal limits.  
This evidence would suggest that hepatitis C was not 
contracted during service.

The Board finds that in light of the absence of inservice 
treatment or diagnosis of hepatitis C, the veteran's 
intravenous drug use, and the absence of a diagnosis of 
hepatitis for an extended period of time subsequent to 
service discharge, that it would require excessive 
speculation to conclude that the veteran's hepatitis C is 
related to military service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for hepatitis C.  

Laws and regulations pertaining to a higher rating for PTSD

A brief review of the record shows that in July 1969, while 
stationed in Vietnam, the veteran sought treatment for 
headaches, stating that he felt he could not "take any more."  
The impression was anxiety reaction, doubt migraine 
headaches, and the veteran was referred to the mental hygiene 
clinic.  In November 1969, the veteran was evaluated at the 
mental hygiene clinic.  No psychiatric disorder was diagnosed 
and the remaining service medical records are negative for 
complaints or findings of a psychiatric disorder.

The veteran's service personnel records show that the veteran 
was charged with being absent without leave on six occasions, 
both before and after his tour of duty in Vietnam.  The 
reason for the veteran's discharge from service was 
unsuitability due to character and behavior disorders.

In November 1983 and January 1984 letters, a private 
physician stated that the veteran had been seen at rare 
intervals since 1966.  It was noted that that since May 1972, 
the veteran had been prescribed Stelazine, a major 
tranquilizer, by a psychiatrist.  He indicated that the 
veteran had been maintained more or less steadily on Valium 
for an anxiety neurosis since 1981.

In a July 1988, the veteran was examined by a psychiatrist 
while he was in prison. In a letter to the Office of the 
Public Defender, the examining psychiatrist concluded that 
the veteran appeared to be suffering from PTSD and exhibited 
signs of serious depression.  She recommended that the 
veteran be transferred from prison to a psychiatric facility 
for treatment of his depression and polysubstance abuse.

VA and private clinical records obtained in support of the 
veteran's claim show a long history of polysubstance abuse, 
including alcohol, cocaine, marijuana, prescription drugs, 
and IV heroin abuse.  More recent diagnoses include bipolar 
disorder, personality disorder, and PTSD.

In January 1989, the veteran filed an application for VA 
compensation benefits, including service connection for a 
psychiatric disorder and drug abuse, which he claimed started 
when he was in Vietnam.

After service connection was granted for PTSD, by the Board, 
in an August 2004 rating action the RO assigned ratings.  A 
10 percent evaluation was assigned, effective on January 20, 
1989; a 100 percent was assigned based on hospitalization 
from January 31, 1994; a 30 percent evaluation was assigned 
from February 23, 1994; a 70 percent evaluation was assigned 
from March 27, 1997; and a 100 percent evaluation was 
assigned from March 25, 2003.  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  (There is no appeal from the 100 percent rating as 
that is the maximum rating that can be assigned.)

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Effective November 7, 1996, the portion of the rating 
schedule pertaining to rating mental disorders was revised.  
As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  However, the new rating 
criteria may only be applied to the period of time after 
their effective date.  VAOPGCPREC 3-2000; DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996 a 100 percent evaluation 
is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1996).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1996).

With respect to the word "definite", as the United States 
Court of Appeals for Veterans Claims (Court) pointed out in 
Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.  However, it is 
possible to quantify the degree of impairment, which would 
lead to an award at the 30 percent level.  Cox v. Brown, 6 
Vet. App. 459, 461 (1994).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the Department of 
Veterans Affairs concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Department of Veterans Affairs, including the Board, is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1996).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides that a 100 percent 
rating for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication

Under either the old or new psychiatric rating criteria, 
social impairment is to be considered but essentially is 
significant only to the degree that it affects industrial 
impairment.  38 C.F.R. § 4.129 (1996); 38 C.F.R. § 4.126 
(2006).

An examiner's classification of the level of psychiatric 
impairment is to be considered but is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.130 (1996); 38 C.F.R. § 4.126 (2006); VAOPGCPREC 10-95.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 20 to 30 contemplates serious symptoms such as being 
in some danger of hurting himself (e.g., suicidal attempts 
without clear expectation of death, frequently violent, manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g. smears feces) or gross impairment in 
communications (e.g., largely incoherent or mute).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.

Entitlement to an initial rating in excess of 10 percent for 
post traumatic stress disorder (PTSD) from January 20, 1989 
to January 30, 1994

A review of the record does not show that the veteran's 
psychiatric manifestations approximated an evaluation higher 
than 10 percent during this time period.  The veteran 
presented testimony at a RO hearing in April 1992.  He 
reported that his symptoms included depression.  He denied 
illegal drug use except for marijuana during service.  He 
also denied current psychiatric treatment for a nervous 
disorder but indicated that he was taking valium for his 
nerves.  

A VA psychiatric examination was conducted in March 1991.  
These records show that the veteran reported that he was 
somewhat restless but he denied any significant psychiatric 
symptoms.  While the veteran reported that he was unemployed 
for the previous year, he had been previously employed as a 
carpenter from 1971 to 1989.  He did not indicate that he was 
unemployed due to psychiatric symptoms.  He reported that he 
had not been treated or hospitalized for psychiatric 
symptoms.  He considered himself emotionally healthy.  

While there was evidence of low anxiety frustration tolerance 
and poor judgment, the psychiatric evaluation for the most 
part was normal.  His speech was coherent and relevant.  
There was no evidence of looseness of associations or flight 
of ideas.  His reality testing was intact.  He was oriented 
to time, place, and person.   There was no evidence of 
significant memory impairment for recent or remote events.  
His intelligence was estimated to be average.  This would 
appear to fit the criteria for a 10 percent rating.  

The Board acknowledges that the Social Security 
Administration (SSA) found that the veteran was unable to 
work since October 1993 and awarded him benefits.  It was 
noted that he had severe back and right hand problems.  It 
was also noted that he had attention deficit disorder and 
PTSD.  However, a review of the records does not show that 
his unemployment resulted from his service-connected 
psychiatric disorder.  The SSA records indicate that several 
physical disabilities, as well as psychiatric disability, 
were significant impediments to him gaining employment.  He 
fell from a roof and sustained a compression fracture of the 
lumbar segment of the spine in October 1993.  Furthermore, 
review of the medical records associated with the SSA record 
does not show treatment for his psychiatric disorder until VA 
hospitalization in January 1994.  He has been granted a 100 
percent evaluation for this time period.   

The Board finds that the preponderance of the evidence is 
against a claim for a higher evaluation for this time period.  

Entitlement to a rating in excess of 30 percent for PTSD from 
February 23, 1994, to March 26, 1997

VA psychiatric hospitalization record shows that the veteran 
was admitted in January 94.  He reported a history of a 
illicit drug abuse since service discharge.  He worked as a 
carpenter but was unable to keep a job due to substance 
abuse.  He was divorced and was incarcerated for a period of 
time beginning in 1988.  Subsequent to release from prison he 
continued his substance abuse until "detoxing" himself 4 
months previously.  His symptoms included depression, 
flashbacks, nightmares, attention deficit hyperactivity 
disorder, physical and mental restlessness, difficulty 
concentrating, distractibility, difficulty completing tasks, 
and impatience.  

The mental status examination revealed his speech was 
initially pressured.  He was coherent with slight psychomotor 
agitation.  His mood was depressed and anxious.  His affect 
was anxious and mixed with a full range.  His thought 
processes were most of the time, normal logical and goal 
directed but at times there was evidence of circumstantiality 
and tangentialities with flight of ideas.  He was treated 
during his hospital course with various medication including 
Lithium for his manic symptoms. The diagnoses included 
bipolar disorder, rule out attention deficit hyperactivity 
disorder, and history of poly substance abuse.  His GAF score 
on admission was 25.  The GAF score for the previous year was 
60.  

As noted above, the RO granted a 100 percent evaluation for 
hospitalization during this time period.

VA hospitalization dated in September 1994 show that the 
veteran was readmitted for 2 days with complaints of 
suicidality and depression.  His prior January 1994 
hospitalization was noted and that the veteran was discharged 
on Paxil.  The veteran reported noncompliance with his 
medication regime since June of that year.  His plan was to 
become re-instated with his out patient treatment.  His 
speech was initially pressured but became normal as interview 
progressed.  Psychomotor activity was normal, his mood was 
euthymic, and his affect was full, appropriate and reactive.  
His thought process was normal, logical, and goal directed.  
His thought content was normal.  He denied hallucinations or 
perceptual disturbance.  He stated that his suicidal ideation 
was a strategy to obtain help and he had no intent or plan.  
There was no evidence of cognitive impairment.  The diagnosis 
was heroin dependence; rule-out bipolar disorder; and 
borderline personality disorder.  

The record shows that the veteran was incarcerated beginning 
in February 1995.  This must be taken in the context of his 
social adaptability and in relationship to his industrial 
impairment.  Clearly, his lack of sociability would affect 
his initiative, adjustment and flexibility in the work 
environment, just as substance abuse, anxiety and depression 
may address his reliability in making work-related decisions.

Nevertheless, the Board observes that prior to his 
incarceration the September 1994 hospital summary shows that 
his thoughts were clear, coherent and goal directed.  He had 
no tangentiality, circumstantiality, loose associations, or 
flight of ideas.  He reportedly had average intelligence.  
His cognitive functions, orientation, and memory were intact.  
Although the initial GAF of 40 was reported which 
contemplates serious impairment in social and occupational 
functioning, the veteran also admitted to non compliance with 
his medication regime.  He also indicated that he exaggerated 
symptoms in order to receive immediate medical care.  He was 
able to handle his personal affairs and to interact with the 
health care professionals who examined him.  In reviewing the 
findings and history of record, the Board concludes that the 
record in its entirety does not reflect "considerable" 
overall impairment, such as would warrant assignment of a 50 
percent rating.

Entitlement to a rating in excess of 70 percent for PTSD from 
March 27, 1997 to March 25, 2003

The Board finds that the objective evidence reflect that the 
veteran initially met the requirements for a 100 per cent 
evaluation at VA examination.  In March 1997, VA general 
medical and psychiatric examinations were performed.  It was 
noted that the veteran reported having significant 
difficulties in maintaining stable relationships.  He was 
unable to sleep well and intrusive thoughts of Vietnam still 
occurred.  He was socially isolated.  He had recurrent bouts 
of depression accompanied by wishes of being dead.  The 
examiner at the general medical examination noted that the 
outlook for the veteran to obtain employment was dim.  The 
examiner commented that besides his prison record and 
physical complaints, his manipulative, borderline 
personality, possible bipolar disorder would interfere with 
his vocational rehabilitative efforts.  

Still further, the examiner at the March 1997 VA psychiatric 
examination noted that the veteran suffered from variety of 
psychiatric disorders.  In regard to GAF scores the examiner 
indicated that for the previous year his score was 25-25.  He 
scored his PTSD symptoms at 45; substance abuse 45-55; and 
his depression at 25.  GAF scores are not controlling, but 
must be accounted for as they represent the assessment of 
trained medical observers.  Scores such as the veteran's show 
serious social and occupational impairment, "unable to keep 
a job."  The Board finds that the overall picture more 
nearly approximates the criteria ("total occupational and 
social impairment") for a 100 percent rating.  Accordingly, 
a 100 percent evaluation is warranted for the period after 
March 27, 1997.  The appeal is allowed to that extent.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for throat cancer is denied.

Service connection for a skin disorder is denied.

Service connection for hepatitis C is denied.

Entitlement to an initial rating in excess of 10 percent for 
PTSD from January 20, 1989 to January 30, 1994, is denied.

Entitlement to a rating in excess of 30 percent for PTSD from 
February 23, 1994 to March 26, 1997, is denied.

A 100 percent rating for PTSD beginning in March 1997is 
granted, subject to regulations applicable to the payment of 
monetary benefits.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


